Section 1406 of the charter of the City of New York supersedes section 35 of the Liquor Tax Law, within the city of New York.
Board of Excise Comm. v. Burtis, 103 N. Y. 136; Lyddy v. L. I. City, 104 N. Y. 218; Heckman v. Pinckney, 81 N. Y. 211; Bowen v. Lease, 5 Hill, 221; People v. Brooklyn, 69 N. Y. 605.
It is proper to consider the title of a statute in considering its purposes and meaning. People ex rel. Collins v. Spicer, 99 N. Y. 225; People ex rel. Jackson v. Potter, 47 N. Y. 375.
The charter and the Liquor Tax Law are to be considered together. Smith v. The People, 47 N. Y. 330; Chase v. Lord, 77 N. Y. 18; People ex rel. Van Riper v. N. Y. Cath. Protectory, 106 N. Y. 614; In re Livingstone, 121 N. Y. 104.
The defendant has not a constitutional right to a trial by jury. U. S. v. Cruickshank, 92 U. S. 542; People v. Penhollow, 5 N. Y. Crim. Rep. 42; People ex rel. Comaford v. Dutcher, 83 N. Y. 240; People ex rel. Murray v. Justices of Special Sessions, 77 N. Y. 406; People v. Rawson, 61 Barb. 619; Devine v. People, 20 Hun, 98.
Appeal dismissed on argument.
All concurred.